DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs 7-10) in the reply filed on March 8, 2022 is acknowledged.
Claims 2, 4, 14, 16, 17, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one engagement feature” in claims 10-11. [It is noted that this term in the specification is used to describe smooth (paragraph 93) or non-smoothed surfaces (paragraph 93) such as ribbed surfaces (paragraph 105)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the at least one biasing feature" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if applicant is referring to the first biasing feature (of claim 1), the second biasing feature (of claim 1), or a different biasing feature all together. For examination purposes, the examiner will treat this as referring to one of the first or second biasing features. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark WO 2014/137530.
Claim 1, Mark discloses a depth limiter configured to couple with a cannula of a surgical access device (Figs 30-33), 
the depth limiter (Fig 33) comprising: 
(a) first (#1510) and second (#1508) user contact portions configured to be actuated by a user (Fig 33, paragraph 192); 
(b) a first biasing feature comprising: 
(i) a first resilient portion (#1513, paragraph 194, 197)(it is noted that in an alternative interpretation, the first resilient portion includes arms #1513, #1512), and 
(ii) a first gripping surface (#1506), wherein the first gripping surface is movably coupled with the first resilient portion (Fig 33), wherein the first resilient portion is configured to move the first gripping surface from a fixed configuration to a movable configuration when the first user contact portion is actuated by the user (Fig 33, paragraph 194, 198); and 
(c) a second biasing feature comprising: 
(i) a second resilient portion (#1514, paragraph 194, 197)(it is noted that in an alternative interpretation, the second resilient portion includes arms #1515, #1514), and 
(ii) a second gripping surface (#1509)(it is noted that in an alternative interpretation, one of the ridges #1516 in Fig 33 can be considered as the gripping surface), wherein the second gripping surface is movably coupled with the second resilient portion (Fig 33), wherein the second resilient portion is configured to move the second gripping surface from the fixed configuration to 
 wherein in the fixed configuration, the first and second gripping surfaces collectively form a first effective diameter (first effective diameter shown in Fig 31) that is configured to restrict axial movement of the depth limiter relative to the cannula by directly contacting the cannula (paragraph 197), and
 wherein in the movable configuration, the first and second gripping surfaces extend parallel to a longitudinal axis defined by the cannula (Fig 31 where the height of the gripping surfaces extend vertically parallel to the longitudinal axis in the fixed and movable configuration, paragraph 198 where in the moveable configuration, the gripping surfaces move away from the cannula but still parallel to the longitudinal axis) and collectively form a second effective diameter that is configured to allow for axial movement of the depth limiter relative to the cannula (paragraph 198). 

    PNG
    media_image1.png
    536
    830
    media_image1.png
    Greyscale


Regarding Claim 3, Mark discloses the first resilient portion is integrally formed together as a unitary piece together with the first gripping surface (Fig 33, see fig in claim 1), wherein the second resilient portion is integrally formed together as a unitary piece together with the second gripping surface (Fig 33, see fig in claim 1). 


Regarding Claim 5, Mark discloses the first and second gripping surfaces do not completely surround the cannula in either the fixed configuration or the movable configuration (Fig 31). 


Claim 6, Mark discloses the first gripping surface is configured to contact the cannula at a first discrete region (Fig 31), wherein the second gripping surface is configured to contact the cannula at a second discrete region that is spaced from the first discrete region (Fig 31, discrete regions are located on opposite sides of each other). 

Regarding Claim 7, Mark discloses the first and second gripping surfaces are disposed circumferentially opposite one another (Fig 33, see fig in claim 1) and are configured to directly contact circumferentially opposite sides of the cannula in the fixed configuration (as seen in Fig 31). 

Regarding Claim 8, Mark discloses the first and second gripping surfaces are spaced apart from one another in both of the fixed and movable configurations (Fig 33, fig in claim 1, paragraph 197-198, gripping surfaces move towards or away from each other in a direction perpendicular to the longitudinal axis of the cannula). 

Regarding Claim 9, Mark discloses the cannula includes a plurality of tissue gripping features (#152, Fig 5, 31 paragraph 86), wherein at least one of the first and second gripping surfaces includes a smooth surface (as discussed in claim 1, in an alternative interpretation, one of the ridges #1516 in Fig 33 can be considered as the gripping surface and as seen in Fig 33, it is smooth) that is configured to frictionally engage the tissue gripping features of the cannula in the fixed configuration (paragraph 


Regarding Claim 10-11, Mark discloses the cannula includes a plurality of tissue gripping features (#152, Fig 5, 31, paragraph 86) wherein at least one of the first and second gripping surfaces includes at least one engagement feature (ridges #1516, #1519, paragraph 195, Fig 33) configured to lockingly engage with at least one of the tissue gripping features of the cannula in the fixed configuration and not lockingly engage with the tissue gripping features of the cannula in the movable configuration (Fig 31, paragraph 195). 


Regarding Claim 12 Mark discloses the first resilient portion includes first and second biasing arms (as discussed in claim 1, that in an alternative interpretation, the first resilient portion includes arms #1513, #1512) that are disposed opposite one another (Fig 33), wherein the second resilient portion includes first and second biasing arms (as discussed in claim 1, in an alternative interpretation, the second resilient portion includes arms #1515, #1514) that are disposed opposite one another (Fig 33). 

Regarding Claim 13, Mark discloses the first and second user contact portions that are disposed circumferentially opposite one another (Fig 33, fig in claim 1). 

Claims 1, 9, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buyda US 2017/0245888.
Regarding Claim 1, Buyda discloses a depth limiter configured to couple with a cannula of a surgical access device (Figs 12), 
the depth limiter (Fig 14-17) comprising: 
(a) first (#324c) and second (#326c) user contact portions configured to be actuated by a user (Fig 19, paragraph 57); 
(b) a first biasing feature comprising: 
(i) a first resilient portion (#324a and #326a, see Fig below, paragraph 56, resilient portion forms part of a spring), and 
(ii) a first gripping surface (#1323), wherein the first gripping surface is movably coupled with the first resilient portion (Fig 16-17), wherein the first resilient portion is configured to move the first gripping surface from a fixed configuration (Fig 16) to a movable configuration (Fig 17) when the first user contact portion is actuated by the user (Fig 16-17, 19, paragraph 57); and 
(c) a second biasing feature comprising: 
(i) a second resilient portion (#326b and #324b, see Fig below, paragraph 56, resilient portion forms part of a spring), and 
(ii) a second gripping surface (#323), wherein the second gripping surface is movably coupled with the second resilient portion (Fig 16-17), wherein the second resilient portion is configured to move the second gripping surface from the fixed configuration (Fig 16) to the movable configuration (Fig 17) when the 
 wherein in the fixed configuration, the first and second gripping surfaces collectively form a first effective diameter (first effective diameter shown in Figs 13-16) that is configured to restrict axial movement of the depth limiter relative to the cannula by directly contacting the cannula (paragraph 58-59), and
 wherein in the movable configuration, the first and second gripping surfaces extend parallel to a longitudinal axis defined by the cannula (Fig 14-17 where the height of the gripping surfaces extend vertically parallel to the longitudinal axis in the fixed and movable configuration, paragraph 58-59* where in the moveable configuration, the gripping surfaces move away from the cannula but still parallel to the longitudinal axis) and collectively form a second effective diameter (diameter shown in Fig 17, 19) that is configured to allow for axial movement of the depth limiter relative to the cannula (paragraph 57-58). 

    PNG
    media_image2.png
    762
    976
    media_image2.png
    Greyscale

Regarding Claim 9, Buyda discloses the cannula includes a plurality of tissue gripping features (near ref #14 in Fig 1, it is noted that the cannula is only functionally recited and not part of the claimed invention), wherein at least one of the first and second gripping surfaces includes a smooth surface (see fig in claim 1) that is configured to frictionally engage the tissue gripping features of the cannula in the fixed configuration (paragraph 57-58, indirectly engages, Fig 12) and not frictionally engage the tissue gripping features of the cannula in the movable configuration (paragraph 58). 


Claim 15, Buyda discloses a housing (#312, Fig 14-15)  that surrounds the at least one biasing feature (Fig 14-15, portions #316a and #312 surround first and second one biasing feature) while exposing the first and second user contact portions (as seen in Fig 14-15). 

Claims 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark WO 2014/137530.
Regarding Claim 18, Mark discloses a surgical access device assembly (Fig 30-33) comprising: 
(a) a cannula (#102, Figs 2-3, 30-31), wherein the cannula includes a working channel (#148, Fig 3) configured to guide a surgical instrument along a central axis of the cannula (Fig 2, paragraph 102); and 
(b) a depth limiter (Fig 33) comprising: 
(i) first (#1510) and second (#1508) user contact portions configured to be actuated by a user (Fig 33, paragraph 192); 
(ii) a first biasing feature comprising: 
(A) a first resilient portion (#1513, paragraph 194, 197)(it is noted that in an alternative interpretation, the first resilient portion includes arms #1513, #1512), and 
(B) a first gripping surface (#1506), wherein the first gripping surface is movably coupled with the first resilient portion (Fig 33), wherein the first resilient portion is configured to move the first gripping surface from a fixed configuration 
(iii) a second biasing feature comprising: 
(A) a second resilient portion (#1514, paragraph 194, 197)(it is noted that in an alternative interpretation, the second resilient portion includes arms #1515, #1514), and 
(B) a second gripping surface (#1509), wherein the second gripping surface is movably coupled with the second resilient portion (Fig 33), wherein the second resilient portion is configured to move the second gripping surface from the fixed configuration to the movable configuration when the second user contact portion is actuated by the user (Fig 33, paragraph 194, 198),
 wherein in the fixed configuration, the first and second gripping surfaces collectively form a first effective diameter (first effective diameter shown in Fig 31) that is configured to restrict axial movement of the depth limiter relative to the cannula by directly contacting the cannula (paragraph 197), and
 wherein in the movable configuration, the first and second gripping surfaces extend parallel to a longitudinal axis defined by the cannula (Fig 31 where the height of the gripping surfaces extend vertically parallel to the longitudinal axis in the fixed and movable configuration, paragraph 198 where in the moveable configuration, the gripping surfaces move away from the cannula but still parallel to the longitudinal axis) and collectively form a second effective diameter that is configured to allow for axial movement of the depth limiter relative to the cannula (paragraph 198). 

    PNG
    media_image1.png
    536
    830
    media_image1.png
    Greyscale



Regarding Claim 20, Mark discloses an obturator (#104), wherein the obturator is configured to removably couple with the cannula along the central axis to facilitate insertion of the surgical access device through a body wall of the patient (Fig 2, paragraph 78, 133).


Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest of other clips type mechanism that are squeezed or pinched to effect a change in diameter. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773